                IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             HUNTINGTON DIVISION

JOHN BAXLEY, JR.,

              Plaintiff,

v.                                                       Case No. 3:18-cv-01526

WESTERN REGIONAL JAIL,

              Defendant.



                    MEMORANDUM OPINION AND ORDER

       Pending before the Court is Plaintiff’s Complaint filed pursuant to 42 U.S.C. §

1983, (ECF No. 1). The undersigned notes that Plaintiff has failed to pay a filing fee or

submit an Application to Proceed Without Prepayment of Fees and Costs. Before the

Complaint can be accepted for prosecution, either the filing fee must be paid, or an

application to proceed in forma pauperis must be approved by the Court. Therefore,

Plaintiff is hereby ORDERED to pay the filing fee of $400, or in the alternative,

submit to the Court a completed and signed Application to Proceed Without

Prepayment of Fees and Costs, which includes the institutional certification and an

inmate account transaction record. Plaintiff is notified that failure to pay the fee or

submit a completed application within thirty (30) days of the date of this Order shall

result in a recommendation that the Complaint be dismissed.

       In keeping with 28 U.S.C. § 1915(e)(2), the undersigned has conducted a

preliminary review of Plaintiff’s complaint to determine if the action is frivolous, fails

to state a claim upon which relief may be granted, or seeks monetary relief from a


                                            1
 
defendant who is immune from such relief. Although pro se complaints, such as the

one filed in this case, must be liberally construed to allow the development of

potentially meritorious claims, the court may not rewrite the pleading to include claims

that were never presented, Parker v. Champion, 148 F.3d 1219, 1222 (10th Cir. 1998),

develop the plaintiff’s legal theories for him, Small v. Endicott, 998 F.2d 411, 417-18

(7th Cir. 1993), or “conjure up questions never squarely presented” to the court.

Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985). At the same time, to

achieve justice, the court may allow a pro se plaintiff the opportunity to amend his

complaint in order to correct deficiencies in the pleading. Gordon v. Leeke, 574 F.2d

1147, 1151 (4th Cir. 1978).

     Plaintiff alleges that since being booked into the Western Regional Jail in

Barboursville, West Virginia, he has been denied clean clothing and sheets for his mat.

(ECF No. 1). In addition, Plaintiff states that he has been exposed to filthy conditions

that have caused other people to develop bacterial infections. Finally, Plaintiff

complains that he has had to wash his clothes by hand because there are no laundry

bags. (Id.). As currently written, Plaintiff’s complaint fails to state a claim sufficient to

withstand dismissal on initial screening, as explained below.

       Title 42 U.S.C. § 1983 provides a remedy to parties who are deprived of federally

protected civil rights by persons acting under color of any state “law, statute, ordinance,

regulation, custom, or usage.” To state a cause of action under § 1983, a plaintiff must

allege facts showing that: (1) an official deprived the plaintiff of a federally protected

civil right, privilege or immunity and (2) that the official did so under color of State

law. 42 U.S.C. § 1983; see also Perrin v. Nicholson, C/A No. 9:10-1111-HFF-BM, 2010

WL 3893792 (D.S.C. Sept. 8, 2010). If either of these elements is missing, the

                                             2
 
complaint fails to state a claim for relief under 42 U.S.C. § 1983. Moreover, for an

official to be liable under § 1983, it must be “affirmatively shown that the official

charged acted personally in the deprivation of the plaintiff’s rights. The doctrine of

respondeat superior has no application under this section.” Vinnedge v. Gibbs, 550

F.2d 926, 928 (4th Cir. 1977) (quoting Bennett v. Gravelle, 323 F. Supp. 203, 214 (D.

Md. 1971)).

       The Eighth Amendment to the United States Constitution “imposes duties on

[prison] officials who must provide humane conditions of confinement; prison officials

must ensure that inmates receive adequate food, clothing, shelter, and medical care,

and must ‘take reasonable measures to guarantee the safety of the inmates.’” Farmer

v. Brennan, 511 U.S. 825, 832 (1994) (quoting Hudson v. Palmer, 468 U.S. 517, 526–

27 (1984)).  However, “[p]rison conditions may be ‘restrictive and even harsh.’”

Farmer, 511 U.S at 833 (quoting Rhodes v. Chapman, 452 U.S. 337, 347 (1981) (“To

the extent that [prison] conditions are restrictive or even harsh, they are part of the

penalty that criminal offenders pay for their offenses against society.”). “The Eighth

Amendment does not prohibit cruel and unusual prison conditions; it prohibits cruel

and unusual punishments.” Strickler v. Waters, 989 F.2d 1375, 1381 (4th Cir. 1993).

Thus, not every uncomfortable condition of confinement is actionable. Rhodes, 452

U.S. at 347. Ultimately, this prohibition “does not mandate comfortable prisons, and

only those deprivations denying the ‘minimal civilized measure of life's necessities’ are

sufficiently grave to form the basis of an Eighth Amendment violation.” Wilson v.

Seiter, 501 U.S. 294, 298 (1991) (quoting Rhodes, 452 U.S. at 347).

       In order for Plaintiff to maintain a prima facie case that his conditions of

confinement violate the Eighth Amendment, he must show both (1) the deprivation of

                                           3
 
a basic human need that was “sufficiently serious,” when measured by an objective

standard, and (2) that the responsible prison officials had a “sufficiently culpable state

of mind.” Iko v. Shreve, 535 F.3d 225, 238 (4th Cir. 2008) (citing Williams v.

Benjamin, 77 F.3d 756, 761 (4th Cir. 1996)). “These requirements spring from the text

of the amendment itself; absent intentionality, a condition imposed upon an inmate

cannot properly be called ‘punishment,’ and absent severity, a punishment cannot be

called ‘cruel and unusual.’” Iko, 535 F.3d at 238. To satisfy the objective component,

Plaintiff must show that the challenged condition caused or constituted an extreme

deprivation. De'Lonta v. Angelone, 330 F.3d 630, 634 (4th Cir. 2003). “[T]o

demonstrate such an extreme deprivation, [Plaintiff] must allege a serious or

significant physical or emotional injury resulting from the challenged conditions or

demonstrate a substantial risk of such serious harm resulting from [his] exposure to

the challenged conditions.” Odom v. South Carolina Dept. of Corrections, 349 F.3d

765, 770 (4th Cir. 2003) (quoting De’Lonta, 330 F.3d at 634). “Compelling a showing

of significant physical or emotional harm, or a grave risk of such harm, infuses an

element of objectivity into the analysis, lest resolution of the seriousness of the

deprivation devolve into an application of the subjective views of the judges deciding

the question.” Shakka v. Smith, 71 F.3d 162, 166 (4th Cir. 1995) (citing Strickler v.

Waters, 989 F.2d 1375, 1370–80 (4th Cir. 1993)).

       To fulfill the subjective component, Plaintiff must demonstrate a “deliberate

indifference” to his health or safety by the defendant. Farmer, 511 U.S. at 834. The

Supreme Court explained:

       [A] prison official cannot be found liable under the Eighth Amendment
       for denying an inmate humane conditions of confinement unless the
       official knows of and disregards an excessive risk to inmate health or

                                            4
 
       safety; the official must both be aware of facts from which the inference
       could be drawn that a substantial risk of serious harm exists, and he must
       also draw the inference.

Farmer, 511 U.S. at 837. Deliberate indifference is more than mere negligence but less

than malice. Flores v. Stevenson, Civil Action No. 2:11–cv–01278–TMC–BHH, 2012

WL 2803721 (D.S.C. May 11, 2012). Put simply, the staff at the Western Regional Jail

has a sufficiently culpable state of mind if they are aware of an excessive risk of harm

to Plaintiff’s health or safety, but disregard it. See Wilson, 501 U.S. at 298; Brown v.

North Carolina Dept. of Corrections, 612 F.3d 720, 723 (4th Cir. 2010) (quoting Case

v. Ahitow, 301 F.3d 605, 607 (7th Cir. 2002)) (“[T]he test is whether the guards know

the plaintiff inmate faces a serious danger to his safety and they could avert the danger

easily yet they fail to do so.”). A prison official is not liable under the Eighth

Amendment if a reasonable response is made, “even if the harm ultimately [is] not

averted.” Odom v. South Carolina DOC, 349 F.3d 765, 770 (4th Cir. 2003) (citing

Farmer, 511 U.S. at 844).

       In addition to the legal principles set forth above, Plaintiff’s claims are governed

by the Prison Litigation Reform Act (PLRA), 42 U.S.C. § 1997e(e). The PLRA expressly

prohibits the filing of civil actions by prisoners “confined in a jail, prison, or other

correctional facility, for mental or emotional injury suffered while in custody without

a prior showing of physical injury.” Although the PLRA does not define “physical

injury” and the Fourth Circuit has not provided a definition, other courts have held that

the “physical injury” referenced by the Act need not be significant, but it must be more

than de minimis. See, e.g., Flanory v. Bonn, 604 F.3d 249, 254 (6th Cir. 2010); Mitchell

v. Brown & Williamson Tobacco Corp., 294 F.3d 1309, 1312–13 (11th Cir. 2002);

Siglar v. Hightower, 112 F.3d 191 (5th Cir. 1997); Zehner v. Trigg, 952 F.Supp. 1318

                                            5
 
(S.D. Ind. 1997). In addition, “[a] plaintiff seeking compensatory damages for

emotional distress cannot rely on conclusory statements that the plaintiff suffered

emotional distress [or] the mere fact that a constitutional violation occurred, but,

rather, the testimony must establish that the plaintiff suffered demonstrable emotional

distress, which must be sufficiently articulated.” Knussman v. Maryland, 272 F.3d

625, 640 (4th Cir. 2001), quoting Price v. City of Charlotte, 93 F.3d 1241, 1254 (4th

Cir. 1996) (internal quotation marks omitted).

     In light of these governing principles, Plaintiff must amend his complaint to cure

the following deficiencies:

     1.    The Western Regional Jail is not a “person” subject to liability under 42

U.S.C. § 1983. Therefore, if Plaintiff claims that a prison official or other person acting

under color of State law violated his federal civil or constitutional rights, he must name

the individual or individuals as defendant(s). If Plaintiff does not know the name of a

relevant person, Plaintiff shall list that person as a John Doe or Jane Doe (e.g.

Correctional Officer John Doe, Nurse Jane Doe) and shall further identify the person

in the body of the complaint by description, date/time of contact, alleged act, or in

some other manner that assists the Court in determining the identity and number of

individual defendants in the action, as well as the specific reason that each person is

included in the Complaint. To the extent Plaintiff knows partial names, he shall include

those parts (e.g. Correctional Officer Ronald LKU (‘last name unknown”)).

     2.    Plaintiff must set forth a factual basis upon which the Court can conclude

that the defendants acted with deliberate indifference to Plaintiff’s health and safety.

In other words, Plaintiff must include details about when the alleged events occurred,

who was involved in the alleged events, what was said and done by each participant,

                                            6
 
and what happened as a result of the actions or inactions of the various individuals

involved.

     3.     Plaintiff must identify the nature of the physical and emotional injuries he

claims to have suffered as a result of the alleged wrongdoing of each defendant.

     Plaintiff is ORDERED to amend his complaint within thirty (30) days of the

date of this Order. Plaintiff is hereby given notice that a failure to amend the

complaint as ordered shall result in a recommendation that the complaint be dismissed

for failure to state a claim under 42 U.S.C. § 1983 and/or for failure to prosecute under

Fed. R. Civ. P. 41 and L. R. Civ. P. 41.1. Plaintiff is also reminded of his obligation

to promptly notify the Clerk of Court of any change in his contact information.

       The Clerk is instructed to provide a copy of this order to Plaintiff, along with a

form Complaint under 42 U.S.C. § 1983, an Application to Proceed Without

Prepayment of Fees and Costs, and any available instructions for completing the forms.

The Clerk shall write the civil action on the forms provided to Plaintiff.

                                            ENTERED: December 20, 2018




 

 

 

 

 




                                            7
 
